The Chancellor.
Every allegation of fraud charged in the bill, is met and denied by the answer. The complainant has made no effort, by proof, to sustain the fraud, and, of course, the defendants are entitled to the full benefit of their answer, so far as it is responsive to the bill.
As to the manner in which the sale is conducted by the sheriff, his answer is perfectly satisfactory; and shows that the suspicions entertained by the complainant, as to any improper influence exerted over the sheriff, either by Mr. Cole or by Mr. Mulford, are without any foundation whatever.
The advertisement of the sheriff was in strict compliance with the law. It sufficiently identified the property. The sheriff was not bound to describe the number of buildings, or their character. To compel a sheriff to do this would be oppressive, and oblige him to incur an expense for which the law provides him no remuneration.
The adjournment of the sale was not advertised in the newspaper. Public proclamation was made of the adjournment at the time at which the sale was published to take place. It has been before decided in this court, (Cox v. Halsted et al., 1 Green’s Ch. 316,) that this is all the law requires.
It may be true that some of the property sold below its value. Such a consequence might reasonably be expected to follow from the sale of property situated as this was, with encumbrances upon it to a large amount, and defects of title as to some of it in a course of litigation.
The lime of filing his bill does not entitle the complainant to the very favorable consideration of the court. If he had any foundation for many of the allegations of his bill, he should have asked the interposition of the court, prior to the sheriff’s making the sale. But he waits to see the result of the sale. He allows the property to be sold on his own judgment, as well as that of other judgment creditors, and when it turns out that purchasers have not been so unfortunate as to make bad speculations, but rather, have been *288lucky, at the expense of the judgment creditors, the creditor then complains of the unfavorable circumstances under which the sale was madé, and of frauds committed which demanded his prompt action to entitle him to be relieved from their consequences.
But, as I said, the frauds are denied, and no attempt is made to sustain them.
The property was sold under fifteen judgments, amounting to upwards of seventeen thousand dollars. The complainant is the only creditor who complains of the sale. I have no good reason for supposing, from the evidence before me, that the property would sell any better if a re-sale was ordered, or that either the complainant, or any other creditor, would derive any benefit from it.
The bill must be dismissed, with costs.
Cited in Hodgson v. Farrell, 2 McCar. 91.